DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed February 4, 2021.   Claims 1-20 are pending and an action on the merits is as follows.	
Rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest A method of operating an elevator or escalator system, the method comprising: alerting a mechanic of a shutdown of a vehicle of the elevator or escalator system; providing data indicative of an occupancy condition of the vehicle to the mechanic so that the mechanic executes, in any order: a verification of a no-occupancy condition, a switch of a mode of operation of the elevator or escalator system to a recovery mode, and an inspection for faults; and initiating an overspeed (OS) switch reset routine in response to the mechanic confirming that an actuation of the OS switch is an exclusive cause of the shutdown and remotely triggers the OS switch reset routine accordingly. The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 7 and 13: The prior art does not teach nor suggest an elevator or escalator system, comprising: an overspeed (OS) switch which is activated when a vehicle of the elevator or escalator system meets or exceeds a predetermined velocity or acceleration condition; and a communication gateway by which: a remote mechanic is alerted of a shutdown event of the vehicle, the remote mechanic remotely determines whether activation of the OS switch is the exclusive cause of the shutdown event and whether the vehicle is unoccupied, and the remote mechanic remotely resets the OS switch in response to activation of the OS switch being the exclusive cause of the shutdown event and the vehicle is unoccupied. The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-6, 8-12 and 14-20 depend from claims 1, 7 or 13 and therefore inherit all allowed claimed limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 11, 2021